BY THE COURT
Upon a careful re-examination of this question we have reached the conclusion that under the circumstances of this case in connection with the defendant's acknowledgment as to the paternity of the child, the marriage of Grube with the mother Fern and his receipt of Goldie Fern into the family, the giving of presents to Goldie Fern on the day of the wedding, and the living together of Grube and the mother for one . night, together with the other evidence in the case is a complete acknowledgment under the statute, and that such acknowledgment was made at the time of and after the marriage.
Counsel for the defendant in error takes up portions of the testimony and arranges such testimony in such a way as to show doubt upon the acknowledgment. We can not escape the conclusion, however, that such acknowledgment’ has been made out and that the findings of fact in that respect are correct.
We therefore overrule the motion for a new trial and render judgment upon the special findings of fact. Motion is overruled.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.